The defendant has not preserved for appellate review his contention that the trial court’s examination of witnesses during the trial, and comments during the prosecutor’s summation, denied him a fair trial (see CPL 470.05 [2]; People v Charleston, 56 NY2d 886; People v Gonzalez, 183 AD2d 783). In any event, the trial court’s questioning was proper (cf. People v Yut Wai Tom, 53 NY2d 44, 45).
The defendant’s remaining contentions are without merit. Santucci, J.P., Schmidt, Townes and Cozier, JJ., concur.